DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first communication section” in claim 1, “a control section” in claim 1 and “a second communication section” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The first communication section” in claim 1 is read as the item 15 shown in Fig.1 having the communication circuit (paragraphs 36), “a control section” in claim 1 is read a the item 11 shown in Fig.1 having a CPU (paragraph 19) and “a second communication section” in claim 5 is read as the item 16 shown in Fig.1 having the communication circuit (paragraphs 92).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uno’367 (US 2016/0267367), and further in view of Patino’235 (US 2013/0169235) and Chen’840 (US 2013/0200840).
     With respect to claim 1, Uno’367 teaches a printer (Fig.1, item 1) comprising: 
     a power supply section (Fig.1, item 14); 
     a first communication section (Fig.1, item 15) configured to make wired communication with a first terminal device having a battery [as shown in Fig.1, the printer 1 and the smart device 2 connect to each other via the USB connector 15. The smart device (Fig.1, item 2) is disclosed with a battery (paragraph 42).] and supply power from the power supply section to the first terminal device (paragraph 63); and 
     Uno’367 does not teach a control section configured to acquire temperature information, change a threshold value based on the acquired temperature information, acquire remaining amount information of the battery from the first terminal device using the first communication section, execute a first mode in which power is supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is less than the threshold value, and execute a second mode in which power is not supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is equal to or more than the threshold value.  
     Patino’235 teaches a control section configured to acquire temperature information [a battery temperature monitor is being used to measure temperature of the battery (paragraph 22), change a threshold value based on the acquired temperature information [the threshold associated with the remaining battery capacity is being configured according to the determined battery temperature (paragraph 84)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uno’367 according to the teaching of Patino’235 to configure the threshold associated with the remaining battery capacity according to the determined temperature of the battery of the smart device because this will allow the remaining battery capacity of the battery of the smart device to be determined more effectively.
     The combination of Uno’367 and Patino’235 does not teach acquire remaining amount information of the battery from the first terminal device using the first communication section, execute a first mode in which power is supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is less than the threshold value, and execute a second mode in which power is not supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is equal to or more than the threshold value.
     Chen’840 teaches when the electrical charge remaining in the battery is being determined more than the threshold value, the battery provides power the electric device (Fig.3, steps S302 and S304) and when the electrical charge remaining in the battery is being determined more than the threshold value, the charge module provides power to charge the battery (Fig.3, step S302 and S303).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367 and Patino’235 according to the teaching of Chen’840 to only provide power to the smart device to charge the battery of the smart device when the battery of the smart device is being determined below a threshold because this will allow the smart device to be functioned more effectively.
     The combination of Uno’367, Patino’235 and Chen’840 does not teach acquire remaining amount information of the battery from the first terminal device using the first communication section, execute a first mode in which power is supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is less than the threshold value, and execute a second mode in which power is not supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is equal to or more than the threshold value.
     Since Uno’367 has suggested that the printer supplies power to the smart device to charge the smart device by using the USB connector (paragraph 63), Patino’235 teaches that the threshold associated with the remaining battery capacity is being configured according to the determined battery temperature (paragraph 84) and Chen’840 teaches when the electrical charge remaining in the battery is being determined more than the threshold value, the battery provides power the electric device (Fig.3, steps S302 and S304) and when the electrical charge remaining in the battery is being determined more than the threshold value, the charge module provides power to charge the battery (Fig.3, step S302 and S303), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention recognize to provide power to charge the battery of the smart device using the USB connector when the remaining amount information of the battery of smart device obtained by the printer is below a threshold value and to prevent providing power to charge the battery of the smart device using the USB connector when the remaining amount information of the battery of smart device obtained by the printer is not below a threshold value (acquire remaining amount information of the battery from the first terminal device using the first communication section, execute a first mode in which power is supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is less than the threshold value, and execute a second mode in which power is not supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is equal to or more than the threshold value) because this will allow the smart device to be operated more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235 and Chen’840 to provide power to charge the battery of the smart device using the USB connector when the remaining amount information of the battery of smart device obtained by the printer is below a threshold value and to prevent providing power to charge the battery of the smart device using the USB connector when the remaining amount information of the battery of smart device obtained by the printer is not below a threshold value (acquire remaining amount information of the battery from the first terminal device using the first communication section, execute a first mode in which power is supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is less than the threshold value, and execute a second mode in which power is not supplied from the power supply section to the first terminal device via the first communication section when the remaining amount information is equal to or more than the threshold value) because this will allow the smart device to be operated more effectively.
     With respect to claim 3, which further limits claim 1, Uno’367 does not teaches a temperature sensor, wherein the control section acquires the temperature information from the temperature sensor.  
     Patino’235 teaches a temperature sensor, wherein the control section acquires the temperature information from the temperature sensor (paragraph 22).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367 and Chen’840 according the teaching of Paparrizos’410 to use a battery temperature monitor to monitor the temperature of the battery installed in the smart device because this will allow the battery installed in the smart device to be charged more effectively.
     With respect to claim 6, it is a method claim that claims how the printer of claim 1 to perform printing and to provide power to charge the connected terminal device.  Claim 6 is obvious in view of Uno’367, Chen’840 and Paparrizos’410 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a printer to perform printing and to provide power to charge the connected terminal device, the process (method) to perform printing and to provide power to charge the connected terminal device is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to perform printing and to provide power to charge the connected terminal device.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uno’367 (US 2016/0267367), Patino’235 (US 2013/0169235), Chen’840 (US 2013/0200840) and further in view of Paparrizos’410 (US 2018/0239410).
    With respect to claim 2, which further limits claim 1, the combination of Uno’367, Patino’235 and Chen’840 does not teach wherein the control section acquires the temperature information from the first terminal device by the first communication section.  
     Paparrizos’410 teaches wherein the control section acquires the temperature information from the first terminal device by the first communication section [the temperature information is being transmitted using the USB connection (paragraph 95)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235 and Chen’840 according the teaching of Paparrizos’410 to obtain the temperature information of the smart device via the USB connector because this will allow the temperature information of the smart device to be obtained more effectively. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uno’367 (US 2016/0267367), Patino’235 (US 2013/0169235), Chen’840 (US 2013/0200840) and further in view of Takahashi’159 (US 2007/0180159).
     With respect to claim 4, which further limits claim 1, the combination of Uno’367, Patino’235 and Chen’840 does not teach wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the first terminal device by the first communication section, and when executing the second mode, the control section performs printing by the printing section if print data is received from the first terminal device by the first communication section.  
     Takahashi’159 teaches that the printer includes a mode which prevents the received print job to be printed during performing a particular task (Fig.13, steps S1300-S1309 and paragraphs 182-186) and the printer includes another mode to print the received print jobs after the particular task has completed (Fig.13, steps s1314).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235 and Chen’840 according the teaching of Takahashi’159 to enable the printer to have setting which enable the printer not to print the received job when the printer is needed perform special operation because this will allow the printer to perform the desired operations more effectively.
     The combination of Uno’367, Patino’235, Chen’840 and Takahashi’159 does not teach wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the first terminal device by the first communication section, and when executing the second mode, the control section performs printing by the printing section if print data is received from the first terminal device by the first communication section.
     Since Uno’367 has suggested that the smart device (Fig.1, item 2) transmits the generated print data to printer (Fig.1, item 1) for printing (paragraph 44) and the smart device (Fig.1, item 2) obtains the power from the printer (Fig.1, item 1) via the USB connector (paragraph 63) and Takahashi’159 teaches the printer includes a mode which prevents the received print job to be printed during performing a particular task (Fig.13, steps S1300-S1309 and paragraphs 182-186) and the printer includes another mode to print the received print jobs after the particular task has completed (Fig.13, steps s1314), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the printer have a mode to supply power to charge the smart device via the USB connector (a particular task) but not to execute any print jobs received from the smart device and to enable the printer have another mode to print the received jobs from the smart device when the printer has stop supplied power to charge the smart device via the USB connector (wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the first terminal device by the first communication section, and when executing the second mode, the control section performs printing by the printing section if print data is received from the first terminal device by the first communication section) because this will allow the printer to provide power to the smart device and to print the received jobs more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235, Chen’840 and Takahashi’159 to enable the printer have a mode to supply power to charge the smart device via the USB connector (a particular task) but not to execute any print jobs received from the smart device and to enable the printer have another mode to print the received jobs from the smart device when the printer has stop supplied power to charge the smart device via the USB connector (wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the first terminal device by the first communication section, and when executing the second mode, the control section performs printing by the printing section if print data is received from the first terminal device by the first communication section) because this will allow the printer to provide power to the smart device and to print the received jobs more effectively.
     With respect to claim 5, which further limits claim 1, Uno’367 teaches a second communication section communicable with a second terminal device different from the first terminal device [as shown in Fig.1, the printer 1 includes the USB connector 15 and the communication unit 16 to communicated with the smart device 1. The printer received print data from smart device or other external device (paragraph 54)]. 
    The combination of Uno’367, Patino’235 and Chen’840 does not teach wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the second terminal device by the second communication section, and35 when executing the second mode, the control section performs printing by the printing section if print data is received from the second terminal device by the second communication section.  
     Takahashi’159 teaches that the printer includes a mode which prevents the received print job to be printed during performing a particular task (Fig.13, steps S1300-S1309 and paragraphs 182-186) and the printer includes another mode to print the received print jobs after the particular task has completed (Fig.13, steps s1314).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235 and Chen’840 according the teaching of Takahashi’159 to enable the printer to have setting which enable the printer not to print the received job when the printer is needed perform special operation because this will allow the printer to perform the desired operations more effectively.
     The combination of Uno’367, Patino’235, Chen’840 and Takahashi’159 does not teach wherein when executing the first mode, the control section does not perform printing by a printing section if print data is received from the second terminal device by the second communication section, and35 when executing the second mode, the control section performs printing by the printing section if print data is received from the second terminal device by the second communication section.
     Since Uno’367 has suggested that printer (Fig.1, item 1) receives print data from multiple devices for printing by using the USB connector (Fig.1, item 115) and the communication unit (Fig.1, item 16) (paragraph 54) and the smart device (Fig.1, item 2) obtains the power from the printer (Fig.1, item 1) via the USB connector (paragraph 63) and the printer includes a mode which prevents the received print job to be printed during performing a particular task (Fig.13, steps S1300-S1309 and paragraphs 182-186) and the printer includes another mode to print the received print jobs after the particular task has completed (Fig.13, steps s1314), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to enable the printer have a mode to supply power to charge the smart device via the USB connector (a particular task) but not to execute any print jobs received from the other devices via the communication unit and to enable the printer have another mode to print the received jobs from the other devices via the communication unit when the printer has stop supplied power to charge the smart device via the USB connector (when executing the first mode, the control section does not perform printing by a printing section if print data is received from the second terminal device by the second communication section, and35 when executing the second mode, the control section performs printing by the printing section if print data is received from the second terminal device by the second communication section) because this will allow the printer to provide power to the smart device and to print the received jobs from other devices more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Uno’367, Patino’235, Chen’840 and Takahashi’159 to enable the printer have a mode to supply power to charge the smart device via the USB connector (a particular task) but not to execute any print jobs received from the other devices via the communication unit and to enable the printer have another mode to print the received jobs from the other devices via the communication unit when the printer has stop supplied power to charge the smart device via the USB connector (when executing the first mode, the control section does not perform printing by a printing section if print data is received from the second terminal device by the second communication section, and35 when executing the second mode, the control section performs printing by the printing section if print data is received from the second terminal device by the second communication section) because this will allow the printer to provide power to the smart device and to print the received jobs from other devices more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Shimamura’705 (US 2019/0238705) discloses a CPU of an MFP receives battery information from a first external device via a first interface, determines whether a total amount of electric power supplied to a plurality of interfaces from a power supply is maintained, and reduces an amount of the electric power supplied to the first external device via the first interface in a case where determining that the first external device has no battery based on the battery information in response to determining that the total amount of the electric power supplied to the plurality of the interfaces from the power supply is not maintained.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674